DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because the term “said regeneration chamber” in claim 1 lacks proper antecedent basis.
The claims are further indefinite because they use inconsistent language “said self-propelled support structure” and “said support structure”. As the result it is not clear whether or not the referenced terms refer the same.
The claims are further indefinite because it is not clear from claim 1 whether or not “a compressor (50)” is a part of the claimed apparatus.
The claims are further indefinite because it is not clear from claim what is intended to be positioned outside of the regeneration chamber.
The claims are further indefinite because the term “the cleaning operation” in claim 1 lacks proper antecedent basis.
The claims are further indefinite because the term “the outside” in claim 1 lacks proper antecedent basis. It is not clear outside of what is referenced.

Claim 2-5 and 15-20 are further indefinite because it is not clear from claim 2 whether or not the recited movement members are parts of the claimed machine.

Claim 5 is further indefinite because the term “said driving motor” lacks proper antecedent basis.

Claim 7 is further indefinite because it is not clear whether or not the recited support and actuator are parts of the claimed machine.
The claim is further indefinite because the term “the orientable type” lacks proper antecedent basis.

Claims 10-12 are further indefinite because the term “the outside” in claim 10 lacks proper antecedent basis. It is not clear outside of what is referenced.
Further, it is not clear from claim 10 how the part of the machine (a control console) can be connected to the machine itself located inside. What is required by the claim?
Do the applicants meant that part of the machine is inside of the compartment while the other part of the machine is outside of the compartment?
Further, the claims are indefinite because it is not clear to what part of the machine the control console is connected.

Claim 14 is further indefinite because the term “said console” lacks proper antecedent basis.
The claim is further indefinite because it is not clear what is housed inside of the sheath.
The claim is further indefinite because it is n ot clear whether or not the recited sheath is a part of the claimed machine.
The claim is further indefinite because it is not clear what structure is required by the clause: “a sheath (20) affected internally by a flow of compressed cooling air”.
The claim is further indefinite and incomplete because it recites “a flow of compressed cooling air”, but fails to recite any structure to enable the recited flow.

Claim 17 is further indefinite and incomplete because it recites “a flow of compressed cooling air”, but fails to recite any structure to enable the recited flow.

Claim 18 is further indefinite because it is not clear what is required by the clause: “comprising a compressed air container (45) associated with said body”.
What kind of association is referenced by the claim?
What structure is required?
The claim is further indefinite because it is not clear what is required by “to allow the compressed air presented inside the compressed air container escape towards the machine”.
How can the air that is contained in a part of the machine escape towards machine?

Claim 19 is further indefinite because the terms “said compressed air container”, “said sheath” lack proper antecedent basis.
The claim is further indefinite because it is not clear whether or not the compressor (54) recited by this claim is the same as the compressor (50) recited by claim 1.
The claim is further indefinite because it is not clear what is required by the recitation of “powered by”.
How a cavity or a sheath can be powered?

Claim 21 is further indefinite because the term “the lower compartment (55)” lacks proper antecedent basis. It is not clear whether or not the recited lower compartment is the same as the compartment (55) recited by claim 1.
	Claim 21 is further indefinite because the term “said second sandblasting phase”” lacks proper antecedent basis.
	Claim 21 is further indefinite because it recites a use of the machine without reciting any active, positive steps delimiting how this use is actually practiced.

Allowable Subject Matter
Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The documents listed on the attached PTO 892 are cited to show the state of the art with respect to machines and methods for cleaning regenerations chambers of furnaces.
US 20150314419 and WO 2014/060322 teach that it was known to clean the chimneys of the regeneration chambers with machines comprising a hand operated lance, a compressed reservoir, a camera and a monitor to sandblast the chimneys.
WO 2019/204856 teaches a method and apparatus for ventilation and particulate matter removal utilizing a lance and a suction.
US 2019/0084013 teaches an inspection apparatus with a lance, compressed air device, suction device, and a camera.
US 10,174,564 teaches a device and a method for cleaning inside of the pipes utilizing a lance and the compressed fluids.
WO 2018/224969 teaches a method and apparatus for cleaning industrial plants utilizing articulated lance.
CN 106150693 teaches a catalytic cleaner with a lance.
DE 20 2015 009521 teaches a cleaning machine with a lance.
CN 105014674 and CN 10 4998850 teach a self-propelled machine with a lance.
 US 2015/0211403 teaches a method and apparatus for removal particulate matter from a refinery process utilizing a support structure and a lance.
US 9,061,326 teaches a method and a machine for cleaning inside of the freight containers utilizing a self-propelled structure with a lance and a suction arrangement.
WO 96/39277 teaches a self-propelled cleaning robot with a lance and a camera for cleaning inside of pipes.
These documents and the documents cited by the applicants in the IDS filed on 08/06/2021 are considered to be pertinent to the claimed machine and method.
However, the prior art taken alone or in combination fails to teach or fairly suggest a machine for cleaning regeneration chambers (56) of furnaces for the production of glass articles, the regeneration chambers (56) having stacks of hollow refractory elements delimiting vertical passages, which define chimneys for combustion fumes from said furnaces, the machine comprising: 
a self-propelled support structure to be introduced into a compartment (55) which is below said regeneration chamber (56) to be cleaned and which communicates with said regeneration chamber (56), 
at least one lance (24), applied to said self-propelled support structure and configured to send within said vertical passages a stream of cleaning material powder and compressed air generated by a compressor (50) which is intended to be positioned outside of said regeneration chamber (56) to be cleaned, 
at least one suction mouth (8), applied to said support structure and configured to suck cleaning material dust and aspirable materials from a floor of the compartment (55), which were removed from the regeneration chamber (56) during the cleaning operation, - at least one video camera (30, 32, 34) mounted on said support structure, and - at least one monitor (60) controlling from the outside, through said at least one video camera (30, 32, 34), of the correct operation of said machine.
While, the parts of the claimed machine are known from different documents, no teaching or suggestion to arrive to the machine comprising every and each limitation recited by the claims and a method of using the referenced machine is provided by the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711